 

Exhibit 10.5

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made and entered into this 23rd day
of December, 2004, by and between IMPCO Technologies, Inc., a Delaware
Corporation (hereafter “the Company” or “IMPCO”) and Robert Stemmler (hereafter
“Consultant”).

 

WHEREAS, the Company wishes to engage Consultant to provide services to the
Company in his areas of experience and expertise;

 

WHEREAS, Consultant is willing to provide services to the Company for such
period in accordance herewith;

 

NOW, THEREFORE, IN CONSIDERATION of the mutual promises set forth below, the
Company and Consultant agree as follows:

 

Section 1. EMPLOYMENT.

 

1.1 Term. The Company agrees to employ Consultant to provide services to the
Company, and the Consultant agrees to provide services to the Company, in
accordance with the terms and provisions of this Agreement, for the period
commencing January 1, 2005 and ending on April 30, 2007, unless terminated
sooner as permitted by the terms of this Agreement.

 

1.2 Description of Services. Consultant hereby accepts employment under this
Agreement and agrees to devote his best efforts and substantially full time,
attention and energy to the Company’s business. Consultant’s duties shall
include such activities, responsibilities and duties as may be reasonably
assigned from time to time by the Chief Executive Officer. The Company, through
its Chief Executive Officer, shall retain full direction and control of the
manner, means and methods by which Consultant performs the services for which he
is employed hereunder.

 

Section 2. COMPENSATION.

 

2.1 Base Salary. For all services rendered by Consultant under this Agreement,
the Company shall pay Consultant a salary of $360,000 per year, less all lawful
and agreed upon withholdings. The annual base salary will be paid to Consultant
every two weeks pursuant to IMPCO’s normal payroll policy, as modified from time
to time.

 

2.2 Benefits. During the Term of this Agreement, Consultant shall be entitled to
the following benefits:

 

(a) Except as otherwise specified in this Agreement, the fringe benefits that
the Company makes generally available to its executive employees, which
currently include

 



--------------------------------------------------------------------------------

medical insurance and a Section 401(k) defined contribution employee savings
plan and a deferred compensation plan (unqualified);

 

(b) Term life insurance in the face amount of $750,000;

 

(c) Long-term disability insurance providing for monthly disability payments of
$10,000 to the expiration of this Agreement after a waiting period not in excess
of ninety (90) days;

 

(d) Four (4) weeks of paid vacation each calendar year, pro rated on a daily
basis for any period of the Term which is less than a full year;

 

(e) Ten (10) days of sick leave each calendar year, pro rated on a daily basis
for any period of the Term which is less than a full year. Unused sick leave
will not be accumulated or carried over nor paid upon termination of this
Agreement;

 

(f) A paid up annuity to provide lifetime medical insurance for Consultant and
his spouse.

 

2.3 Business Expense Reimbursement. During the term of this Agreement, the
Company will reimburse Consultant for reasonable out-of-pocket expenses incurred
by Consultant in performance of services for the Company under this Agreement
(e.g. transportation, food and lodging expenses incurred while traveling on
Company business), all subject to such policies and other requirements as the
Company may from time to time establish for its employees generally. Consultant
shall maintain such records as will enable the Company to deduct such items as
business expenses when computing its taxes.

 

Section 3. TERMINATION.

 

3.1 Expiration of Term. This Agreement will automatically expire upon conclusion
of its Term. Additionally, notwithstanding the Term stated in Paragraph 1.1,
this Agreement may be terminated by either party at any time before its
expiration, by giving the other party thirty (30) days’ written notice.

 

3.2 For Cause. The Company may terminate this Agreement immediately for “Cause”,
which shall mean (a) grossly negligent or intentionally wrongful personal or
professional conduct of Consultant, including but not limited to criminal
conduct, which, in the reasonable and good faith judgment of the Company injures
or tends to injure the reputation of the Company or otherwise adversely affects
the material interests of the Company; or (b) any act or omission of Consultant,
not remedied within 20 working days after written notice from the Chief
Executive Officer stating that failure to remedy such conduct may result in
Termination for Cause, which:

 

(a) interferes materially with, or suggests a material inability to perform, the
Consultant’s duties to the Company; or

 

2



--------------------------------------------------------------------------------

(b) represents a material breach of this Consulting Agreement.

 

Section 4. EFFECTS OF TERMINATION.

 

4.1 Termination for Cause; Voluntary Resignation. If Consultant is terminated
for Cause as defined in Section 3.2 above, or if Consultant resigns voluntarily,
Consultant shall not be entitled to any additional compensation of any kind
after the effective date of the termination, except Base Salary earned by
Consultant prior to the effective date of the termination.

 

4.2 Termination Without Cause. If Consultant is terminated by the Company
without Cause or Consultant voluntarily resigns his position during the Term of
this Agreement, Consultant shall be entitled to severance as follows:

 

(a) If Consultant is terminated between January 1, 2005 and December 31, 2005,
Consultant shall be entitled to one year’s severance, calculated at his then
current Base Salary.

 

(b) If Consultant is terminated between January 1, 2006 and June 30, 2006,
Consultant shall be entitled to six months’ severance, calculated at his then
current Base Salary.

 

(c) If Consultant is terminated between July 1, 2006 and April 30, 2007, he
shall not be entitled to receive any additional compensation of any kind, except
Base Salary earned by Consultant prior to the effective date of the termination.

 

Section 5. CONFIDENTIALITY.

 

In consideration of his consulting with the Company, or any of its related
entities, and of the compensation which may be paid to Consultant, he agrees to
the following conditions of consulting relating specifically to the Company’s
Confidential Information:

 

(a) Confidential Information includes, but is not limited to, all information
not generally known to the public relating to the business of the Company or any
third party that is contributed to, developed by, disclosed to, or known to
Consultant in the course of his employment with the Company, including but not
limited to trade secrets, know-how, concepts, methods, techniques, designs,
drawings, specifications, computer programs, support and training materials
(including written material, videotapes, overheads and the like), client,
customer or supplier lists, pricing information, marketing plans or information,
or other records concerning the Company’s finances, contracts, services or
personnel.

 

(b) Consultant will respect the confidences of the Company and will not at any
time during or after his employment with the Company, directly or indirectly,
divulge or

 

3



--------------------------------------------------------------------------------

disclose for any purpose or use for his own benefit any Confidential Information
that has been obtained by or disclosed to Consultant as a result of his
employment with the Company.

 

(c) At the conclusion of his employment relationship with the Company,
Consultant will return and will not keep or preserve any records or copies of
records relating to the Company, or its business, or its Confidential
Information. Consultant will take such steps as may be reasonably necessary to
prevent disclosure of Confidential Information to others and will not disclose
Confidential Information to others without the prior written consent of the
Company’s Chief Executive Officer.

 

(d) This Agreement not to disclose Confidential Information will continue to
apply even after Consultant is no longer employed by the Company, and until such
time as the Confidential Information becomes public knowledge through no fault
of his own. Consultant will report to the Company any and all unauthorized
disclosures or uses of Confidential Information. Consultant acknowledges that
any publication or disclosure of Confidential Information to others may cause
immediate and irreparable harm to the Company and if Consultant should publish
or disclose Confidential Information to others, the Company shall be entitled to
injunctive relief or any other remedies to which it is entitled under law or
equity.

 

Section 6. MISCELLANEOUS.

 

6.1. Waiver of Breach. The waiver by the Company of any breach by the Consultant
of any provision of this Agreement shall not operate or be construed as a waiver
of any subsequent breach by the Consultant.

 

6.2. Applicable Law and Venue. This Agreement will be interpreted, construed and
enforced in all respects in accordance with the laws of the State of California
and venue for any action arising out of this Agreement shall be in Los Angeles
County, California.

 

6.3. Entire Agreement. This document contains the entire agreement of the
parties concerning the details of Consultant’s employment with the Company and
all promises, representations, understandings, arrangements and prior agreements
concerning the details of Consultant’s employment with the Company are merged
herein and superseded hereby. The provisions of this Agreement may not be
amended, modified, repealed, waived, extended or discharged except by an
agreement in writing signed by the party against whom enforcement of any
amendment, modification, repeal, waiver, extension or discharge is sought.

 

6.4. Severability. If any provision of this Agreement is invalid or
unenforceable in any jurisdiction, the other provisions herein shall be remain
in full force and effect in such jurisdiction and shall be liberally construed
in order to effectuate the purpose and intent of this Agreement, and the
invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity or enforceability of any such
provision in any other jurisdiction.

 

4



--------------------------------------------------------------------------------

6.5. Attorneys’ Fees. If suit or action is commenced by either party against the
other concerning this Agreement, the prevailing party shall be awarded its costs
and reasonable attorneys’ fees, including any costs or fees incurred on appeal.

 

6.6. Notices. Any notice, request, consent, or approval required or permitted to
be given under this Agreement or pursuant to law shall be sufficient if in
writing, and personally delivered to Consultant or by registered or certified
mail to Consultant’s residence (as noted in the Company’s records) or if
personally delivered to the Company’s Corporate Secretary at the Company’s
principal office.

 

IMPCO Technologies, Inc.

     

CONSULTANT

By  

/s/ Nickolai Gerde

      /s/ Robert M. Stemmler

Its

 

Chief Financial Officer

     

Robert M. Stemmler

Date:

 

December 23, 2004

     

Date:

 

December 23, 2004

 

5